183 F.2d 428
DISTRICT OF COLUMBIA, a Municipal Corporation, Appellantv.John H. BOPST, Jr., and Maryland Casualty Company, a Corporation, Appellees.
No. 10257.
United States Court of Appeals District of Columbia Circuit.
Argued April 17, 1950.
Decided May 8, 1950.

Appeal from the United States District Court for the District of Columbia.
Messrs. Lee F. Dante and Milton D. Korman, both Assistant Corporation Counsel, D. C., with whom Messrs. Vernon E. West; Corporation Counsel, D. C., and Chester H. Gray, Principal Assistant Corporation Counsel, D. C., were on the briefs, for appellant.
Mr. John J. Wilson, with whom Messrs. Roger J. Whiteford and Philip S. Peyser, were on the brief, for appellee Maryland Casualty Company.
No appearance for appellee Bopst.
Before CLARK, WILBUR K. MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
The District of Columbia has appealed from an order of the court below dismissing its counter-claim against Bopst and his surety for the excess over the Bopst contract price of the cost of having the Worthington Pump and Machinery Corporation install sewage pumps after those which appellee Bopst installed had failed to meet the required specifications and had been removed pursuant to the terms of the contract.


2
Judge Morris, speaking for the District Court, held in his memorandum opinion,1 that the appellant had previously made an election of one of the several alternate courses open to it under the terms of the contract pursuant to which a final settlement had been made, and that, therefore, it was now barred from repudiating that settlement in order to secure further advantages by a different interpretation of the contract. We hold that he was entirely correct and accordingly adopt that opinion as the decision of this court.


3
Affirmed.



Notes:


1
 District of Columbia v. Bopst et al., D.C., 90 F.Supp. 286